PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                     No. 21-2310
             __________________________

*ANTOINE CLARK, as personal representative for Angelo
                    Clark,
                    Appellant

                           v.

ROBERT COUPE, DOC Commissioner; PERRY PHELPS;
  DAVID PIERCE; MAJOR JEFFREY CARROTHERS;
     CAPTAIN BURTON; CAPTAIN RISPOLI;
 CAPTAIN WILLY; DR. WILLIAM RAY LYNCH; DR.
   PAOLA MUNOZ; DR. DAVID YUNIS; RHONDA
MONTGOMERY; SUSAN MUMFORD; STEPHANIE D.
 JOHNSON; CONNECTIONS COMMUNITY SUPPORT
 PROGRAMS INC; STEFANIE STREETS; STEPHANIE
  EVANS-MITCHELL; CAROL VODVARKA; CAROL
         VANDRUNEN; LEZLEY SEXTON

    *(Amended pursuant to Clerk's Order dated 2/1/22)
                  ______________

     On Appeal from the United States District Court
                for the District of Delaware
                 (D.C. No. 1-17-cv-00066)
     District Judge: Honorable Richard G. Andrews
                      _____________

                Argued: March 30, 2022
                   ______________

Before: RESTREPO, ROTH and FUENTES, Circuit Judges.

               (Filed: November 28, 2022)

Dwayne J. Bensing [ARGUED]
Susan L. Burke
American Civil Liberties Union
100 West 10th Street
Suite 706
Wilmington, DE 19801

Chad S.C. Stover
Barnes & Thornburg
222 Delaware Avenue
Suite 1200
Wilmington, DE 19801
Counsel for Appellant

Ryan T. Costa [ARGUED]
Kenneth L. Wan
Office of Attorney General of Delaware
Delaware Department of Justice
6th Floor
820 North French Street
Carvel Office Building
Wilmington, DE 19801
Counsel for Appellee

Peter M. Slocum
Lowenstein Sandler
One Lowenstein Drive
Roseland, NJ 07068
Counsel for Amicus Appellant National Disability Rights
Network

Daniel Greenfield
Northwestern Pritzker School of Law
MacArthur Justice Center
375 East Chicago Avenue
Chicago, IL 60611
Counsel for Amicus Appellant Roderick & Solange
MacArthur Justice Center

Laura L. Rovner
Tempest Cantrell (law student)
Chris Nafekh (law student)
Katie Scruggs (law student)
University of Denver

                             2
Civil Rights Clinic
2255 East Evans Avenue
Suite 335
Denver, CO 80208
Counsel for Amicus Appellants Richard Morgan and Dan
Pacholke

Brian Biggs
DLA Piper
1201 North Market Street
Suite 2100
Wilmington, DE 19801
Counsel for Amicus Appellant Professors and Practitioners of
Psychiatry Psychology and Medicine


                      _______________

                 OPINION OF THE COURT
                     ______________

RESTREPO, Circuit Judge.


        Angelo Clark, a prisoner diagnosed with manic
depression and paranoid schizophrenia, brought an as-applied
claim alleging his months-long placement in solitary
confinement violated his constitutional rights.1 The District
Court dismissed the claim on qualified immunity grounds,
finding Clark failed to allege the violation of a clearly
established right. We must disagree. Clark alleged prison
officials imposed conditions they knew carried a risk of
substantial harm and caused him to suffer debilitating pain that
served no penological purpose. Because these allegations
trigger established Eighth Amendment protection, we will
reverse the grant of qualified immunity and remand for further
proceedings.

                               I.

1
 This Court received notice of Angelo Clark’s death on
January 21, 2022. His personal representative, Antoine
Clark, was named appellant that same day.
                               3
       A.     Factual Allegations

       The District Court dismissed Clark’s conditions of
confinement claim pursuant to Federal Rule of Civil Procedure
12(b)(6). In reviewing the dismissal, we accept all sufficiently
pled allegations as true. Mammana v. Federal Bureau of
Prisons, 934 F.3d 368, 372 (3d Cir. 2019). Clark’s allegations
are summarized as follows:

        While an inmate at the James T. Vaughn Correctional
Center (JTVCC) in Delaware, Clark was placed in solitary
confinement on or around January 22, 2016. Following an
incident at mealtime involving another inmate, prison officials
moved Clark to the Secure Housing Unit (SHU). App. 66, ¶
50. By 2016, Clark had been treated for schizophrenia and
bipolar disorder at the prison for at least ten years, a fact of
which the prison officials were aware. App. 59, ¶ 5. Despite
having few disciplinary “points” on his record and no security
classification meriting solitary confinement, Clark remained in
the SHU for seven months. App. 66, ¶ ¶ 50, 51.

       Inside the SHU, Clark was alone in his cell except for
three one-hour intervals per week. The SHU cells are
approximately eleven by eight feet with solid doors and two
four-inch-wide windows, one of which faced the hallway.
App. 64, ¶ 39. The cell lights were on from approximately 6
a.m. to 11:30 p.m., which meant they were off for
approximately six hours a day. Meals were delivered without
human contact through a slot in the door. App. 59, ¶ 8.

       Solitary confinement meant Clark was deprived of all
opportunities to engage in “normal” human interaction; he was
not allowed to work and prohibited from participating in
educational programs or religious services. Id., ¶ 7. He was
permitted only four phone calls and four visitors per month.
App. 64, ¶ 40.

       The JTVCC’s policy regarding inmates in the SHU is
that they must “earn their way out” by exhibiting appropriate
behavior. App. 69, ¶ 68. While in isolation, Clark would “yell
and bang on the door to get the attention of the [Department of
Corrections] officials.” Id., ¶ 69. Prison officials considered
these outbursts and Clark’s inability to “calm[ ] down” to be

                               4
disciplinary incidents and would punish him by extending his
stay in the SHU. When Clark would question why he remained
in the SHU for “months and months,” prison officials would
put him in the “naked room,” an isolation cell where he was
given an open smock for clothing. App. 67, ¶ 57.

        For the seven months, Clark was trapped in a “vicious
cycle” where his mental illness would cause behavior that was
punished by conditions that furthered his mental deterioration.
App. 61, ¶ 13. Clark’s extended stay in the SHU worsened his
mental illness and caused lasting harm. As a result of the
isolation, Clark experienced “increased hallucinations,
paranoia, self-mutilation, sleeplessness, and nightmares.”
App. 60, ¶ 12.

       Commissioner of the Delaware Department of
Corrections (DOC) Richard Coupe authorized Clark’s
placement in the SHU. JTVCC Warden David Pierce, who had
the authority to veto and re-classify an inmate’s housing status,
kept Clark in the SHU for seven months despite knowing of his
mental illness. According to the complaint, the DOC Policy
Manual requires prison officials to “identify those prisoners
whose conditions would be contrary to confinement in
segregations, including prisoners with serious mental illness.”
App. 69-70, ¶ 72. Clark posits Commissioner Coupe and
Warden Pierce failed to abide by the Manual’s requirement to
consider his mental illness in determining the cause of “the
alleged rule violations” or the “appropriateness of sanction or
the conditions or duration of the sanctions.”2 App. 70, ¶ 73.

       Clark further alleges defendants Commissioner Coupe
and Warden Pierce knew of the American Correctional
Association (ACA) study on the effects of solitary confinement
on seriously mentally ill inmates, the results of which were
published in March 2016— two months after Clark entered the
SHU and five months before he was released. The ACA

2
   Clark also alleged the DOC defendants “deliberately
underbid [their] contract with [the] DOC with conscious
disregard for the severe impact its lack of funding has on the
health of Mr. Clark and other prisoners with [serious mental
illness].” App. 78, ¶ 107(g).

                               5
recommended prisons implement measures to ensure the
isolation would not exacerbate an inmate’s mental illness.3
App. 72, ¶ 84. Warden Pierce participated in the ACA study
in 2015. The study’s report singled out Warden Pierce, stating
that he is not “open to change in regards to restrictive housing
objective and classification regarding the mentally ill,” and
cited his authority “to over-ride decision[s] on classification
and/or mentally ill treatment decisions.” App. 75, ¶ 94.

        The complaint avers the ACA study, the “other prior
lawsuits” against the JTVCC, and the prisons officials’
“familiarity with their own policy and practice” provided the
DOC defendants with direct notice of the “extreme adverse
effects” of holding seriously mentally ill inmates like Clark in
solitary confinement.4 App. 73, ¶ 86.

       B. District Court Proceedings

      Clark sued JTVCC prison officials, including
Commissioner Coupe and Warden Pierce, under 42 U.S.C. §
1983. He alleged numerous constitutional violations that
purportedly arose from his seven-month stay in the SHU. He

3
  Clark claimed the DOC defendants were made aware of the
study because in 2015 Delaware State Representative J. J.
Johnson, head of Delaware’s House of Representatives
Corrections Committee, introduced legislation to reform the
DOC’s use of solitary confinement. To prevent having
Johnson advocate for such legislation, the DOC agreed to
allow the ACA to conduct the study in Delaware’s prisons. Id.
¶¶ 82, 83.
4
  Clark’s other alleged sources of notice are the standards
published by the National Commission on Correctional Health
in 2008 that warned of the deterioration mentally ill inmates
can experience if confined to conditions of “extreme isolation.”
App. 65, ¶ 44. Also, the American Psychiatric Association’s
position statement on solitary confinement for prisoners with
mental illness opined that prolonged segregation should be
avoided in light of the potential for harm. Id. ¶ 45. In 2012,
the Association defined prolonged segregation as three to four
weeks. App. 73, ¶ 87.

                               6
accused the defendants of inflicting cruel and unusual
punishment in violation of the Eighth Amendment, providing
inadequate medical care also in violation of the Eighth
Amendment, conspiring to and engaging in retaliation against
his mental illness in violation of his Fourteenth Amendment
rights, and placing him in solitary confinement in violation of
his due process rights. The prison officials moved to dismiss
Clark’s claims.5 App. 78–83.

        Parsing the Eighth Amendment claims, the District
Court permitted Clark to proceed on allegations that the prison
officials were deliberately indifferent to his serious medical
needs while he was in solitary confinement and that his
placement in the SHU was in retaliation for being mentally ill.
After discovery, these claims went to trial and the jury reached
a verdict in favor of the defendants. According to the verdict
form, Clark failed to prove he was deprived of adequate
medical care while in solitary confinement or that he was put
there “because of” his mental illness. App. 723.

        The District Court granted the defendants’ motion to
dismiss the conditions of confinement claim that we address
now. In his initial complaint, Clark alleged that—as a mentally
ill inmate—the conditions of solitary confinement placed him
at risk for serious substantial harm, and the prison’s practice of
placing inmates with known mental illness in the SHU is done
with deliberate indifference to the “serious mental health
implications of long term confinement in isolation.” App. 79,
¶ 113. Given the enhanced risk of substantial harm, Clark
alleged this practice as applied to him constituted cruel and
unusual punishment.

       Following the magistrate’s recommendation, the
District Court dismissed the conditions of confinement claim
on qualified immunity grounds. The court concluded the law
did not support Clark’s claim “that housing a mentally ill
inmate in solitary confinement for long periods of time violates

5 The State argues that claims regarding Clark’s stays in the
SHU prior to January 23, 2015—two years before he filed his
complaint in District Court—are barred by the statute of
limitations. We agree and will therefore only address the
seven-month SHU stay starting in 2016.
                                7
a clearly established Eighth Amendment prohibition of cruel
and unusual punishment.” App. 4 (citing App. 108).
Accordingly, it ruled the prison officials were immune from
suit. This appeal addresses that ruling.

                              II.

       Before addressing the propriety of the dismissal,
however, we must address whether Clark is legally barred from
raising this claim given the jury verdict deciding his other
Eighth Amendment claims.6 The State broadly argues the
instant appeal “is barred by the law of the case doctrine,
collateral estoppel, and res judicata.” Appellee Br., 26. We
disagree.7

       First, we must determine which of these doctrines
provides the appropriate framework for addressing the
reviewability of the instant appeal. Here, the District Court
allowed two of Clark’s three Eighth Amendment claims to
proceed to trial; the third claim, the conditions of confinement
claim before us now, was dismissed. After the jury’s verdict
deciding the two claims, the District Court entered a single
judgment for the defendants on all claims.8 This appeal
followed that judgment.

6 The District Court exercised subject matter jurisdiction
pursuant to 28 U.S.C. §§ 1331 and 1343. We have appellate
jurisdiction over District Courts’ final orders pursuant to 28
U.S.C. § 1291.
7
  Clark never addressed this issue of collateral estoppel in his
opening brief because he never disclosed that the two other
Eighth Amendment claims went to trial and were decided in
the defendants’ favor. The absolute omission regarding the
outcome of his other claims was at best unhelpful and at worse
obfuscation. We note Clark appealed the judgment but does
not challenge the adjudication of his other claims. App. 21.
The District Court’s judgment as to those claims is therefore
affirmed. App. 20.
8
   After deciding defendants’ motion to dismiss the first
amended complaint, the District Court granted Clark’s motion
to reconsider and allowed him to proceed with his retaliation
                               8
        Collateral estoppel, also known as issue preclusion,
addresses the effect a prior adjudication in a different case has
on a current case; “it doesn’t often have much to say about the
preclusive effects of rulings within the framework of a
continuing action.” Currier v. Virginia, 138 S. Ct. 2144, 2154
(2018) (plurality decision) (internal citation and quotation
marks omitted). Therefore, collateral estoppel does not apply
when two rulings are made at different stages within the same
proceeding. United States v. Briseno, 843 F.3d 264, 270 (7th
Cir. 2016). Instead, the “[r]elitigation of issues previously
determined in the same litigation is controlled by principles of
the law of the case doctrine rather than collateral estoppel.”
Hull v. Freeman, 991 F.2d 86, 90 (3d Cir. 1993) (citation
omitted). See also United States v. Reyes-Romero, 959 F.3d
80, 93 (3d Cir. 2020). Here, Clark’s three Eighth Amendment
claims arose from the same complaint and were ultimately
resolved by the same judgment. Under Federal Rule of Civil
Procedure 54(b), the District Court could have revisited its
decision to dismiss Clark’s conditions of confinement claim
prior to issuing the final judgment. See Filebark v. U.S. Dept.
of Transp., 555 F.3d 1009, 1013 (D.C. Cir. 2009); 18B Charles
Alan Wright, Arthur R. Miller & Edward H. Cooper, FEDERAL
PRACTICE AND PROCEDURE, § 4478.1, at 660, 667 (3d ed.
2019). Accordingly, the dismissal of the conditions claim
occurred at a different stage within the same proceeding. See
Brisneo, 843 F.3d at 270. As a result, any binding effect the
District Court’s dismissal has on this appeal is controlled by
the law of the case doctrine. See Reyes-Romero, 959 F.3d at
93.




claim, that he was placed in solitary confinement because of
his mental illness. App. 16. In so doing, the Court reiterated
its earlier ruling dismissing the instant conditions of
confinement claim because “no clearly established law
supports finding that housing a mentally ill inmate in solitary
confinement is per se a violation of the Eighth Amendment.”
Id. at 13, 16. Post-trial, on June 10, 2021, the District Court
entered a judgment dismissing the claims raised in the second
amended complaint. Clark’s notice of appeal, contesting the
dismissal of the conditions of confinement claim, was filed
July 9, 2021.
                               9
       But the law of the case doctrine does not bar an
appellate court from reviewing the propriety of the District
Court’s ruling. Avitia v. Metro. Club of Chicago, Inc., 924 F.2d
689, 690 (7th Cir. 1991). Instead, it is this Court’s function to
review the decisions of the District Court. Reyes-Romero, 959
F.3d at 93 (citing Musacchio v. United States, 136 S. Ct. 709,
716 (2016)). We are not bound by the District Court’s decision
to dismiss Clark’s conditions of confinement claim and “owe
no deference” to its findings beyond what the standard of
review demands. Id. at 93.

        Even if issue preclusion did apply, it would only bar the
re-litigation of findings “truly essential” to the jury’s verdict
deciding Clark’s other Eighth Amendment claims. See Caver
v. City of Trenton, 420 F.3d 243, 259 (3d Cir. 2005). The jury’s
verdict was predicated on findings that Clark was not deprived
of adequate medical care while in solitary confinement and was
not placed in the SHU because of his mental illness. App. 723–
24. The conditions of confinement claim, or what the District
Court deemed the “per se” solitary confinement claim, exists
independently of those decided at trial. The State’s arguments
to the contrary are not persuasive.            Citing Porter v.
Pennsylvania Department of Corrections, it argues the
subjective element of a conditions of confinement claim, which
requires proof that prison officials were deliberately indifferent
“to inmate health or safety,” necessarily involves re-litigating
the issue of whether Clark received adequate mental health
treatment in solitary confinement. 974 F.3d 431, 441 (3d Cir.
2020) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)).
Under the State’s theory, adequate medical care is an essential
element of Clark’s conditions of confinement claim, which
means the jury’s finding that he received such care precludes
review of the conditions claim’s dismissal on appeal.

       Such a finding would run contrary to this Court’s
precedent, which treats conditions of confinement claims as
separate and distinct from challenges addressing access to
medical care. In Porter, we recognized the viability of a claim
alleging the “substantial risk of serious psychological and
physical harm” posed by solitary confinement without
identifying the absence of mental health treatment as a
necessary element. 874 F.3d at 441-42 (citing Williams v.
Sec’y Pennsylvania Dep’t of Corrs., 848 F.3d 549, 566–68 (3d

                               10
Cir. 2017)). In Palakovic v. Wetzel, we held allegations that
solitary confinement was “inhuman for [Palakovic] in light of
his mental illness” averred a viable conditions of confinement
claim without discussing his access to mental health treatment.
854 F.3d 209, 226 (3d Cir. 2017). Accordingly, we conclude
that the jury’s verdict does not preclude our review of Clark’s
“per se” solitary confinement claim.9

        Finally, “issue preclusion ‘cannot apply when the party
against whom the earlier decision is asserted did not have a full
and fair opportunity to litigate that issue.’” Reyes-Romero, 959
F.3d at 93 (quoting United States ex rel. Doe v. Heart Sol., PC,
923 F.3d 308, 316 (3d Cir. 2019)). Clark’s conditions of
confinement claim was denied on qualified immunity grounds;
the District Court concluded there was no clearly established
right preventing the placement of a mentally ill inmate in
solitary confinement for an extended period of time. Clark
appealed this ruling at the first possible instance, after final
judgment was entered dismissing his case. Given that he has
not had a “full and fair adjudication” of this issue, he cannot be
estopped from pursuing the conditions of confinement claim
on appeal. Id. (quoting 1 Restatement (Second) of Judgments
§ 28(5)).

        For these reasons, we reject the State’s argument that
the jury’s verdict prevents this Court from reviewing the
dismissal of his conditions of confinement claim. We now
turn to whether that dismissal was proper as a matter of law.

9
  Although not discussed by the State in its issue preclusion
argument, the jury also determined that Clark was not placed
in solitary confinement because he was mentally ill. As with
the finding that he was not denied mental health care, we
conclude this determination does not preclude this Court from
addressing Clark’s conditions of confinement claim. Why a
prisoner is placed in solitary confinement is not an element in
challenging that condition. This Court did not address the
reasons behind Palakovic’s thirty-day stints in solitary in
finding that there was a viable Eighth Amendment claim. See
Palakovic, 854 F.3d at 225–26. The jury’s findings regarding
why Clark was sent to the SHU does not preclude this Court
from addressing the constitutionality of the conditions and
length of his stay.
                               11
                               III.

        We review de novo a district court’s dismissal of a claim
based on the defense of qualified immunity because it involves
a pure question of law. Walker v. Coffey, 905 F.3d 138, 143
(3d Cir. 2018) (citing McLaughlin v. Watson, 271 F.3d 566,
570 (3d Cir. 2001)). Applying the same standard of a district
court, a claim should survive a motion to dismiss if it contains
sufficient factual allegations that, if accepted as true, “state a
claim of relief that is plausible on its face.” Mammana, 934
F.3d at 372 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). “A claim is facially plausible ‘when the plaintiff
pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the
misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009)). In assessing the claims, we must construe
the complaint liberally and assume the veracity of all “well-
pleaded factual allegations.” Iqbal, 566 U.S. at 679.

                               IV.

        Clark alleges his prolonged stay in solitary
confinement, imposed by prison officials who knew he was
mentally ill, caused him to suffer mental deterioration for no
justifiable reason in violation of his Eighth Amendment rights.
The District Court dismissed Clark’s claim on the grounds of
qualified immunity, concluding that the prison officials were
shielded from liability because there was no clearly established
law prohibiting a months-long placement of a seriously
mentally ill inmate in solitary confinement. Viewing the
specific allegations through the proper lens, however, leads us
to a different conclusion. Established law at the time of Clark’s
SHU stay prohibited prison officials from imposing conditions
that threatened a substantial risk of serious harm and inflicted
such harm for no penological reason. Clark’s allegations,
liberally construed, give rise to a plausible claim that the
circumstances surrounding his months-long stay in the SHU
violated this established law. Accordingly, the District Court’s
Rule 12(b)(6) dismissal of the conditions of confinement claim
was premature. Fed. R. Civ. P. 12(b)(6).


                               12
       A.     Qualified Immunity

       “The doctrine of qualified immunity shields officials
from civil liability so long as their conduct does not violate
clearly established statutory or constitutional rights of which a
reasonable person would have known.” Peroza-Benitez v.
Smith, 994 F.3d 157, 165 (3d Cir. 2021) (internal quotation
marks omitted) (quoting Mullenix v. Luna, 577 U.S. 7, 11
(2015)) (per curiam). In assessing whether qualified immunity
was properly granted, we engage in a two-part analysis: (1)
whether the plaintiff sufficiently alleged a right had been
violated, and (2) whether that right was clearly established
when it was allegedly violated to the extent “that it would have
been clear to a reasonable person that his conduct was
unlawful.” Williams, 848 F.3d at 557.

        The District Court dismissed Clark’s conditions of
confinement claim based on the second part, finding no clearly
established right, without addressing whether he sufficiently
alleged a constitutional violation. We will do so now. Clark
raised an as-applied challenge, alleging the particular
conditions of his confinement violated his right to be free from
cruel and unusual punishment. In defining the right allegedly
violated, we assess whether Clark’s allegations show the
conditions he endured were cruel and unusual, rather than
determine if he succeeded in alleging a broader claim that
solitary confinement of a mentally ill inmate violates the
Eighth Amendment.

       B.     Constitutional Violation

      “The Eighth Amendment ‘prohibits any punishment
which violates civilized standards and concepts of humanity
and decency.’” Thomas v. Tice, 948 F.3d 133, 138 (3d Cir.
2020) (quoting Young v. Quinlan, 960 F.2d 351, 359 (3d Cir.
1992)). The Supreme Court has interpreted this prohibition as
“impos[ing] affirmative duties on prison officials ‘to provide
humane conditions of confinement.’” Young v. Martin, 801
F.3d 172, 177 (3d Cir. 2015) (quoting Farmer, 511 U.S. at
832). To sufficiently allege prison officials violated his Eighth
Amendment rights by imposing inhumane conditions, Clark’s

                               13
complaint had to allege facts showing (1) the deprivation he
endured was “sufficiently serious,” and (2) the prison officials
had “a sufficiently culpable state of mind.” Thomas, 948 F.3d
at 138 (quoting Farmer, 511 U.S. at 834).

        The deprivation element is adequately pled when the
allegations depict conditions where the inmate is denied “the
minimal civilized measure of life’s necessities.” Wilson v.
Seiter, 501 U.S. 294, 299 (1991). The benchmark for alleging
such deprivation is not that the inmate was merely
uncomfortable; he or she must show they are “incarcerated
under conditions posing a substantial risk of serious harm.”
Farmer, 511 U.S. at 834. Showing a substantial risk of harm
is a less demanding standard than alleging conditions posing
“a probable risk of harm.” Chavarriaga v. New Jersey Dep’t
of Corr., 806 F.3d 210, 227 (3d Cir. 2015).

       The second element is subjective and requires an inmate
to sufficiently plead prison officials acted with deliberate
indifference. Farmer, 511 U.S. at 834 (citations omitted).
Deliberate indifference is effectively alleged where an inmate
shows officials knew of, but disregarded, that the prison
conditions posed “an excessive risk to inmate health and
safety.” Beers-Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir.
2001).

        As to the first element, this Court has previously held
that factual allegations comparable to Clark’s were sufficient
to allege conditions that pose a substantial risk of serious harm.
In Palakovic, a young man “diagnosed with a number of
serious mental disorders” was repeatedly placed in solitary
confinement for “30-day stints” during the thirteen months he
spent in a Pennsylvania prison. 854 F.3d at 217, 225. Like
Clark, Palakovic was severely isolated with limited
opportunity for any social interaction during these stays. Id. at
217. Palakovic’s parents, who brought the claim on their son’s
behalf, alleged prison officials knew the conditions of
confinement “were inhumane for him in light of his mental
illness” because the majority of the self-harm incidents
occurred in the prison’s solitary confinement cells. Id. at 225.
Palakovic ultimately committed suicide in one of these cells.
Id. at 217. This Court held Palakovic’s parents sufficiently
pled an Eighth Amendment claim by alleging prison officials

                               14
imposed conditions that posed a substantial risk of serious
harm to their mentally ill son. Id. at 225-26.

        In so holding, the Palakovic Court acknowledged “the
robust body of legal and scientific authority recognizing the
devastating mental health consequences caused by long-term
isolation.” Id. at 225. Citing our decision in Williams, the
Palakovic Court recognized “a growing consensus” that
solitary confinement conditions can cause “severe and
traumatic psychological damage” that in turn leads to high
rates of self-harm or suicide in inmates who had spent time in
solitary confinement. Id. It is “[a]gainst this backdrop of
extremely serious and potentially dire consequences of lengthy
exposure to the conditions of solitary confinement” that this
Court assesses allegations of prison officials’ deliberate
indifference towards placing inmates with known mental
illnesses in conditions of extreme isolation for extended
periods of time. Id. at 226. Given this backdrop, Clark’s
allegations—that he was kept in conditions of almost complete
isolation for seven months by officials who knew him to be
seriously mentally ill—are sufficient to allege the requisite
deprivation.

        This brings us to the second element of a conditions of
confinement claim, whether Clark sufficiently alleged the
prison officials possessed a culpable state of mind. We
conclude that he did. Clark claimed the DOC defendants were
“well aware” that he was seriously mentally ill, given that he
had been treated for schizophrenia and bipolar disorder at the
prison for over ten years. App. 59, ¶ 5. He alleged they knew
that placing him in solitary confinement would cause him to be
“severely and adversely affected.” Id. ¶ 6. According to
Clark’s complaint, the prison officials acted in complete
disregard for their own policies and procedures, which require
seriously mentally ill inmates to be closely assessed and
evaluated before being placed in solitary confinement. App.
69-70, ¶¶ 72, 73. Clark further alleged these particular officials
were made aware of the unjustifiable risk posed by their
conduct by the ACA’s investigation into the JTVCC’s use of
solitary confinement for mentally ill inmates. As noted, the
investigation’s results, published while Clark was in the SHU,
directly criticized defendant Warden Pierce’s practices and
recommended fundamental changes to the conditions of

                               15
solitary confinement to alleviate any potential harm. App. 72,
75, ¶¶ 84, 94. Despite this purported awareness of his mental
illness and the risk of serious harm, Clark alleged prison
officials disregarded his pleas to leave the SHU and
unnecessarily kept him there for seven months, causing his
mental health to deteriorate. Clark alleged the months in
isolation caused him to experience “increased hallucinations,
panic attacks, paranoia, nightmares and self-mutilation.” App.
75-76, ¶ 97.

        Again, the Palakovic decision is illustrative. In both
cases, the plaintiffs alleged the prison officials knew the
inmates were mentally ill and that prolonged isolation posed a
substantial risk of harm. In Palakovic, officials were provided
notice by the prior incidents of self-harm that occurred in
segregated housing and their knowledge of a pending
investigation by the Department of Justice into the prison’s use
of solitary confinement. 854 F.3d at 217. Here, the alleged
notice to prison officials was far more direct: the DOC’s own
internal policies required they consider Clark’s mental illness
in determining both the appropriateness and length of time
spent in solitary confinement, and the results of a completed
investigation concluded that defendant Warden Pierce and the
JTVCC’s use of isolation threatened the health of mentally ill
inmates. Moreover, Clark alleged his symptoms were
noticeably exacerbated by the isolation and prison officials
responded by keeping him in the damaging conditions for
seven months. Following Palakovic, we hold these allegations
are sufficient to plead the DOC defendants possessed a
culpable state of mind.

        This Court has recognized “the increasingly obvious
reality that extended stays in solitary confinement can cause
serious damage to mental health.” Palakovic, 854 F.3d at 226.
See also Porter, 974 F.3d at 441 (“It is well established in both
case law and scientific and medical research that prolonged
solitary confinement . . . poses a substantial risk of serious
psychological and physical harm.”); Williams, 848 F.3d at
567–68 (citations omitted) (citing studies of inmates in solitary
confinement documenting high rates of suicide and self-
mutilation, which are “believed to be maladaptive mechanisms
for dealing with the psychological suffering that comes with
isolation.”). Viewing Clark’s complaint with this reality in

                               16
mind, we conclude his allegations that he was kept in solitary
confinement by prison officials who were deliberately
indifferent to the effects of prolonged isolation on his already
severely compromised mental health are sufficient to raise a
viable Eighth Amendment claim.

                               V.

       Having held Clark sufficiently alleged a violation of his
Eighth Amendment right due to the conditions of his
confinement, we must now determine whether qualified
immunity was properly awarded. This entails deciding if the
particular right outlined in Clark’s complaint was clearly
established at the time of his stint in the SHU. The District
Court ruled no established law was violated. We hold now that
ruling was premature given the nature of his allegations.
Because Clark sufficiently alleges the circumstances of his
time spent in solitary confinement violated rights long
protected by Eighth Amendment jurisprudence, we will
reverse the grant of immunity and remand for further
proceedings.

        “A Government official’s conduct violates clearly
established law when, at the time of the challenged conduct,
the contours of a right are sufficiently clear that every
reasonable official would have understood that what he is
doing violates that right.” L.R. v. Sch. Dist. of Phila., 836 F.3d
235, 248 (3d Cir. 2016) (quoting Ashcroft v. al-Kidd, 563 U.S.
731, 741 (2011)) (internal quotation marks omitted). “The
ultimate question is whether the state of the law when the
offense occurred” gave the prison officials “fair warning” that
their conduct violated Clark’s Eighth Amendment right. Id. at
247 (quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)).

       To determine whether such “fair warning” existed, we
search first for “factually analogous” cases in the Supreme
Court, and then turn our inquiry to whether “binding opinions
from our own Court” were in existence. Peroza-Benitez, 994
F.3d at 165 (citing Fields v. City of Phila., 862 F.3d 353, 361
(3d Cir. 2017)). If neither source provides relevant caselaw,
we consider whether “a robust consensus of cases of persuasive
authority in the Court of Appeals could clearly establish a right
for purposes of qualified immunity.” L. R., 836 F.3d at 248.

                               17
Finally, “[w]e may also take into account district court cases,
from within the Third Circuit or elsewhere.” Peroza-Benitez,
994 F.3d at 166 (citing L.R., 836 F.3d at 248).

        Before searching for relevant caselaw, however, we
must first identify the specific right Clark alleged was violated.
Defining the contours of the right is critical to determining
whether it was clearly established; we must define the right “at
the appropriate level of specificity.” Sharp v. Johnson, 669
F.3d 144, 159 (3d Cir. 2012). “This requires us to frame the
right ‘in light of the specific context of the case, not as a broad
general proposition.’” Peroza-Benitez, 994 F.3d at 165
(quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)). We
define the right with specificity because only then can we
determine whether “the violative nature of the [officials’]
particular conduct is clearly established.” Mullenix v. Luna,
136 S. Ct. 305, 308 (2015) (per curium). We turn then to the
complaint and the specific facts surrounding the alleged
violation.

        The District Court defined Clark’s alleged right as
prohibiting prison officials from “housing a mentally ill inmate
in solitary confinement for long periods of time.” App., 4. As
so defined, the court held the complaint did not allege a
violation of a clearly established Eighth Amendment right and
dismissed the claim. But, given the facts averred in Clark’s
complaint, we find this characterization of the alleged right
insufficiently specific. In defining the alleged right, the
circumstances surrounding Clark’s confinement in the SHU
matters. The particularities of the prison officials’ alleged
conduct in imposing the seven-month stay must be considered
when deciding whether qualified immunity was appropriate.
Mullenix, 577 U.S. at 12 (“The dispositive question is whether
the violative nature of the particular conduct is clearly
established.”) (internal quotation marks omitted).

       Based on the allegations in the complaint, the particular
conduct at issue was prison officials keeping Clark in solitary
confinement for seven months despite knowing of his serious
mental illness. He alleged these DOC defendants had been
made aware of the devastating effects of the JTVCC’s solitary
confinement units and had direct notice that extended stays in
the SHU “exacerbate the symptoms of mental illness for

                                18
prisoners and result in further deterioration of their mental
health.” App. 69, ¶ 67. He claimed he was kept in the SHU
because the manifestations of his mental illness would be
treated as “prison rule infractions,” which resulted in increased
punishment and additional time in the SHU. App. 60, ¶ 12;
App. 69, ¶ 70. As noted earlier, Clark alleged complaining
about his prolonged stay in isolation would result in his being
sent to the “naked room,” an isolation cell where he received
only an open smock for clothing. App. 67, ¶ 57.               His
allegations included the assertion that the DOC defendants had
the “authority and ability” to change their practices but
deliberately did not do so, choosing instead to intentionally
inflict “extreme emotional and mental distress” on him. App.
78, ¶¶ 108-09. Viewing these allegations in their totality, we
modify the District Court’s enunciation of the alleged right to:
the right of a prisoner known to be seriously mentally ill to not
be placed in solitary confinement for an extended period of
time by prison officials who were aware of, but disregarded,
the risk of lasting harm posed by such conditions.

         In determining whether this articulated right was clearly
established at the time of Clark’s seven-month stay in the SHU,
we broaden the scope beyond determining whether “the very
action in question has been held unlawful.” Anderson v.
Creighton, 483 U.S. 635, 640 (1987). The Supreme Court does
not require that earlier cases share the same or even similar
facts for a right to be deemed clearly established; it is enough
that the prior cases are “factually analogous.” Peroza-Benitez,
994 F.3d at 165 (citing Fields, 862 F.3d at 361). Further, we
must look at analogous cases with the understanding that this
Court takes a “broad view of what constitutes an established
right of which a reasonable person would have known.” Id. at
166 (internal citations omitted). As a result, state officials can
still receive fair warning that their conduct is violative even in
“novel factual circumstances” never previously addressed in
caselaw. Hope, 536 U.S. at 741. See also al-Kidd, 563 U.S. at
741 (“We do not require a case directly on point, but existing
precedent must have placed the statutory or constitutional
question beyond debate.”).

       Here, Clark alleged facts that put the officials’ conduct
squarely in the purview of established Eighth Amendment law.
By alleging prison officials imposed solitary confinement for

                               19
months, knowing the isolation carried a substantial risk of
exacerbating his mental illnesses but keeping him there until
he suffered serious harm, Clark alleged conduct that no
reasonable corrections officer could conclude was
constitutionally permissible. Two decades ago, this Court held
prison conditions “may not be so brutal or unhealthy as to be
in itself a punishment.” Young v. Quinlan, 960 F.2d 351, 359
(3d Cir. 1992), superseded by statute on other grounds as
stated in Nyhuis v. Reno, 204 F.3d 65, 71 n.7 (3d Cir. 2000).
In assessing the conditions of segregated housing units, “[t]he
touchstone is the health of the inmate.” Id. at 364. While the
law recognizes that prison officials are authorized to punish for
disciplinary infractions, the Constitution forbids them to do so
“in a manner that threatens the physical and mental health of
the prisoners.” Id. In Young, this Court recognized that
determining the constitutionality of prison conditions is a
heavily fact-specific inquiry, where the particular
characteristics of the prisoner raising the challenge are taken
into consideration. Id. at 365 (noting fact that prisoner was
HIV-positive made unsanitary conditions “all the more
revolting” given that he is “more susceptible to infection and
disease”). Clark alleges months in the SHU were particularly
dangerous for him because his mental illnesses made the
extreme and prolonged isolation an inhumane condition, given
his susceptibility to serious psychological injury. App. 78-79,
¶¶ 108, 112. See also Palakovic, 854 F.3d at 225 (holding
conditions of solitary confinement were inhumane for
Palakovic “in light of his mental illness”).

        Despite the threat of harm posed by isolation, we
recognize that solitary confinement does not per se violate the
Constitution “as long as the conditions of confinement are not
foul, inhuman or totally without penological justification.”
Young, 960 F.2d at 364 (citing Ford v. Bd. of Managers of New
Jersey State Prison, 407 F.2d 937, 940 (3d Cir. 1969)). But
Clark alleges conditions that contravene those requirements.
Even assuming Clark was initially placed in the SHU for a
justified penological purpose, the “pronounced worsening” of
his mental illness symptoms resulting from months in isolation
was wholly pointless and unjustified. App. 58, ¶ 1; App. 79, ¶
114. No penological purpose was served by irrevocably
damaging Clark’s already severely compromised mental
health; the increased incidents of hallucinations or self-

                               20
mutilation resulting from the exacerbation of his schizophrenia
and bi-polar disorder cannot be deemed a legitimate “part of
his penalty” for committing a disciplinary infraction. Rhodes
v. Chapman, 452 U.S. 337, 347 (1981). We hold Clark’s
allegations give rise to the reasonable inference that prison
officials imposed conditions resulting in the “gratuitous
infliction of suffering.” Gregg v. Georgia, 428 U.S. 153, 183
(1976). At the time of Clark’s stay in the SHU, imposing
conditions that cause the “wanton and unnecessary infliction
of pain” had long violated the Eighth Amendment prohibitions
against cruel and unusual punishment. Rhodes, 452 U.S. at
347.

        To constitute cruel and unusual punishment, however,
the wanton and unnecessary infliction pain must be done
knowingly. Over thirty years ago, the Supreme Court
established that prison conditions do not violate the Eighth
Amendment unless officials act with deliberate indifference in
subjecting a prisoner to the risk of serious harm. See Wilson,
501 U.S. at 299 (holding violation of Eighth Amendment
requires “obduracy and wantonness” rather than “inadvertence
or error in good faith”) (quoting Whitley v. Albers, 475 U.S.
312, 319 (1986)). Thus, to allege the violation of a clearly
established right, Clark had to have sufficiently alleged the
DOC defendants “recklessly disregard[ed]” the risk that his
months in solitary confinement were inhumane in light of his
serious mental illness. Farmer, 511 U.S. at 836. Clark alleged
the officials knew the risks the SHU posed to him as a mentally
ill inmate but did not respond reasonably to ensure his safety.
Such unexplained inaction in the face of a known risk has long
been held violative of the Eighth Amendment. Id. at 845. See
also Whitley, 475 U.S. at 320-321 (holding prison measures
that inflict unnecessary and wanton pain on prisoners, when no
plausible explanation for such measures is provided, violate
Eighth Amendment).

        There is no indication in the complaint that prison
officials imposed the prolonged term of solitary confinement
for legitimate non-punishment reasons, such as for Clark’s own
protection or out of administrative necessity. See, e.g., Gibson
v. Lynch, 652 F.2d 348, 354 (3d Cir. 1981) (holding no
constitutional violation where three-month stay in solitary
confinement was due to a “grave shortage of general

                              21
population cell space”) (citing Wolff v. McDonnell, 418 U.S.
539, 555 (1974)). Long before Clark’s stay in the SHU, Eighth
Amendment law prohibited officials from recklessly imposing
conditions carrying a known risk to a prisoner’s health for no
justifiable reason. Farmer, 511 U.S. at 843-45. See United
States v. Lanier, 520 U.S. 259, 271 (1997) (noting a “general
constitutional rule” prohibits the wanton and unnecessary
infliction of cruelty on prisoners).

        Moreover, the subjective knowledge of a substantial
risk of harm can be inferred from the objective circumstances
of a prison’s conditions if such conditions pose an obvious
danger to the inmates. Farmer, 511 U.S. at 825. Here the risk
was obvious because the harm inherent in conditions of solitary
confinement has long been recognized. Indeed, the Supreme
Court recognized the threat to prisoners’ mental health over a
century ago:

       A considerable number of prisoners fell, after
       even a short confinement, into a semi-fatuous
       condition, from which it was next to impossible
       to arouse them, and others became violently
       insane; others still, committed suicide; while
       those who stood the ordeal better were not
       generally reformed, and in most cases did not
       recover sufficient mental activity to be of any
       subsequent service to the community.

In re Medley, 134 U.S. 160, 168 (1890). This Court has long
held that allegations of inflicting a serious mental injury are
sufficient to state a claim under the Eighth Amendment. White
v. Napoleon, 897 F.2d 103, 110–11 (3d Cir. 1990) (allegations
that prison doctor’s purposeful infliction of unnecessary
emotional harm on inmate patients raises Eighth Amendment
cause of action). Further, there was a general consensus among
the Courts of Appeals preceding Clark’s stay in the SHU that
a threat of serious psychological injury invokes Eighth
Amendment protection. See, e.g., Shakka v. Smith, 71 F.3d
162, 166 (4th Cir. 1995) (serious or significant emotional
injury resulting from conditions of confinement satisfies
Eighth Amendment claim); Thomas v. Farley, 31 F.3d 557,
559 (7th Cir. 1994) (the infliction of mental torture has been
the basis for viable cruel and unusual punishment claims in

                              22
prisoner cases); Jordan v. Gardner, 986 F.2d 1521, 1529 (9th
Cir. 1993) (en banc) (severe psychological pain can violate the
Eighth Amendment); Scher v. Engelke, 943 F.2d 921, 924 (8th
Cir. 1991) (“fear, mental anguish, and misery” can cause
sufficient pain to violate the Eighth Amendment). Clark
alleged his pre-existing condition of serious mental illness
heightened the impact of solitary confinement, rendering it
capable of inflicting severe mental trauma. By claiming the
prison officials knowingly imposed such conditions, Clark
sufficiently alleged the violation of a clearly established
right.10

       In addition to violating the Eighth Amendment, Clark
alleges the prison officials violated the Delaware DOC’s own
policies regarding the imposition of solitary confinement.
Clark posits prison officials disregarded the policy by failing
to “consider sufficiently the role mental illness played in . . .
determining the appropriateness of sanctions or the conditions
or duration of the sanctions.” App. 70, ¶ 73. By alleging their
indifference to prison procedure, Clark inferred the officials

10
   Clark’s allegations that he was punished for complaining
about the SHU by being sent to a “naked cell,” where he was
given an open smock for clothing and a mattress on the floor,
App. 67, ¶ 57, could raise a viable claim of cruel and unusual
punishment in and of itself based on a consensus of Courts of
Appeals decisions. See, e.g., Porth v. Farrier, 934 F.2d 154,
156 (8th Cir. 1991) (prima facie showing of Eighth
Amendment violation where prison officials denied prisoner
all clothing and bedding for twelve hours as a punitive
measure); Maxwell v. Mason, 668 F.2d 361, 363 (8th Cir.
1981) (deprivation of clothing and bedding bear no
relationship to security measure and therefore amount to an
unnecessary infliction of pain in violation of Constitution);
McCray v. Burrell, 516 F.2d 357, 367 (although conditions
were intended to observe prisoner for self-harm, two days in
isolation cell without clothing or bedding unconstitutional);
Wright v. McMann, 387 F.2d 519, 521 (2d Cir. 1967)
(complaint alleging solitary confinement cell where prisoner
was naked and denied bedding of any kind was cruel and
unusual punishment). See also U.S. Dep’t of Justice, Federal
Standards for Prisons and Jails, §§ 11, 14 (1980) (prisoners in
disciplinary detention must be fully clothed).
                               23
knew but ignored the DOC’s prohibition against his seven-
month stay in segregation. Clearly established law dictated
that such internal governing policies are relevant in
determining whether the officials received fair warning of a
potential constitutional violation. See Hope, 536 U.S. at 743–
44 (recognizing Department of Corrections’ regulations are
relevant to determining whether prison officials had fair
warning of constitutional violation); Treats v. Morgan, 308
F.3d 868, 875 (8th Cir. 2002) (noting prison regulations that
govern correctional officers’ conduct relevant in determining
whether inmate’s right was clearly established).

        Allegations that the officials disregarded prison
regulations while inflicting wanton pain provided sufficient
grounds for the denial of qualified immunity at the complaint
stage. See Young, 801 F.3d at 182 (in deciding whether prison
officials were entitled to immunity on remand, district court
instructed to determine whether punishment violated prison
regulations). Indeed, the DOC policies become all the more
relevant in determining whether officials had fair warning that
their conduct “ran counter” to the Eighth Amendment given
that few cases addressed the constitutionality of solitary
confinement for seriously mentally ill prisoners at the time of
Clark’s stay in the SHU. See Williams, 848 F.3d at 571 (prison
policy relevant to qualified immunity analysis because limited
nature of case law in existence at time of term of segregation).

        Clark alleges these officials received another warning
that their conduct was potentially unconstitutional when they
were sued in federal court. Two months after Clark entered
solitary confinement, the District Court of Delaware ruled
defendant Commissioner Coupe’s alleged conduct of placing
mentally ill inmates in solitary confinement, without adequate
mental health treatment and out-of-cell time, raised a viable
constitutional claim. Cmty. Legal Aid Soc’y, Inc. v. Coupe, No.
15-688-GMS, 2016 WL 1055741, at *2 (D. Del. Mar. 16,
2016) [hereinafter CLASI]. In that case, CLASI claimed
Commissioner Coupe, who remained Commissioner of the
DOC at the time of Clark’s stay in the SHU, knew the prison’s
practice of keeping mentally ill inmates in solitary confinement
would “exacerbate their symptoms of mental illness and cause
serious harm to their mental and physical health.” Id. at *1.
The district court denied Coupe’s motion to dismiss the claim,

                              24
ruling that CLASI’s allegations rendered it plausible that
Coupe “was aware that placing mentally ill patients in solitary
confinement could deprive inmates in a manner that is
‘objectively, sufficiently serious’ [so] that Coupe would draw
the inference that a ‘substantial risk of serious harm exists.’”
Id. at *4 (internal citation omitted). While this decision did not
create a clearly established right, Clark is correct that the
CLASI decision provided JTVCC prison officials with direct
notice that their conduct regarding solitary confinement
potentially violated the Eighth Amendment. And yet,
according to Clark, this targeted warning was disregarded, as
evidenced by the fact he remained in solitary confinement for
another five months.

        The CLASI decision contains additional support for
concluding Clark alleged the violation of a clearly established
law. In this Court, decisions from district courts are relevant
in determining whether prison officials received fair warning
that their conduct was violative. See Peroza-Benitez, 994 F.3d
at 167 (in the absence of “actually analogous precedent” from
the Supreme Court or this Court, relevant and timely district
court decisions can help determine whether the law was clearly
established). See also Doe v. Delie, 257 F.3d 309, 321 n.10
(“[A]s our prior decisions have illustrated, district court
opinions do play a role in the qualified immunity analysis.”).
The district court cases cited in the CLASI opinion provide a
robust consensus of decisions specifically addressing the
constitutionality of assigning mentally ill prisoners to solitary
confinement: Ind. Protection & Advocacy Servs. Comm’n v.
Comm’r, Ind. Dep’t of Corr., No. 1:05-cv-01317-TUP-MJD,
2012 U.S. Dist. LEXIS 182974, at *60–61 (S.D. Ind. Dec. 31,
2012) (Indiana Department of Correction’s practice of putting
seriously mentally ill inmates in solitary confinement threatens
permanent injury and violates the Eighth Amendment); Jones
“El v. Berge, 164 F. Supp. 2d. 1096, 1101–02 (W.D. Wis.
2001) (granting injunctive relief because conditions of solitary
confinement “can be devastating” to mentally ill prisoners
housed in supermax prison); Madrid v. Gomez, 889 F. Supp.
1146, 1265-66 (N.D. Cal. 1995) (placement of mentally ill
inmates “in the SHU is the mental equivalent of putting an
asthmatic in a place with little air to breathe” and therefore
unconstitutional); Coleman v. Wilson, 912 F. Supp. 1282,
1320-21 (E.D. Cal. 1995) (holding that prison’s policies and

                               25
practices regarding segregating inmates with serious mental
disorders violates the class members’ Eighth Amendment
rights); Casey v. Lewis, 834 F. Supp. 1477, 1549-50 (D. Ariz.
1993) (holding that Arizona prison officials’ practice of
assigning seriously mentally ill inmates to segregated housing
“despite their knowledge of the harm” constitutes an
“appalling” Eighth Amendment violation); Langley v.
Coughlin, 715 F. Supp. 522, 540 (S.D.N.Y. 1988) (holding
viable claim that prison officials’ failure to “screen out” those
inmates that “by virtue of their mental condition, are likely to
be severely and adversely affected by placement there”). In
this Court, these cases—cited in a decision ruling against the
same Commissioner of the Delaware DOC that Clark named
as a defendant for engaging in the same conduct Clark is
challenging—are relevant in determining the state of the law.11



11 In addition to those cited in the CLASI opinion, multiple
district court decisions recognized the substantial risk of
serious harm that faces mentally ill prisoners in solitary
confinement and addressed the necessary changes to avoid
such harm. See Disability Advocs., Inc. v. New York State Off.
of Mental Health, No. 02 Civ. 4002 (GEL) (S.D.N.Y. Apr. 25,
2007) (settlement reached that all seriously mentally ill
inmates housed in isolation were entitled to, inter alia, two
hours per day of out-of-the cell programming given allegations
that solitary confinement gave rise to increased self-
mutilation); Scarver v. Litscher, 371 F. Supp. 2d 986, 1003
(W.D. Wis. 2005), aff’d, 434 F.3d 972 (7th Cir. 2006) (placing
a mentally ill inmate in solitary confinement, marked by
“conditions so lacking in physical and social points of
reference,” might reasonably lead to “a kind of psychological
torture and future acts of self-harm”); Coleman v. Brown, 28 F.
Supp. 3d 1068, 1109 (E.D. Cal. 2014) (ordering prison officials
in California not to place any mentally ill prisoner in solitary
“unless that class member’s treating physician certifies that . .
. the inmate’s mental illness did not preclude the inmate from
conforming his or her conduct to the relevant institutional
requirements . . . [and] the inmate does not face a substantial
risk of exacerbation of his or her mental illness or
decompensation as a result of confinement in a SHU.”).

                               26
        Notice of clearly established law also came from
Delaware’s own state legislature. Had Clark’s seven-month
term in solitary confinement been imposed by a Delaware state
court, it would have been illegal. Five years before Clark’s
stint in the SHU the Delaware legislature enacted a statute
prohibiting courts from imposing a term of solitary
confinement longer than three months. Section 3902 of the
Delaware Code read in relevant part:

       In every case of sentence to imprisonment for a
       term exceeding 3 months, the court may by the
       sentence direct that a certain portion of the term
       of imprisonment, not exceeding 3 months, shall
       be in solitary confinement.

Del. Code. Ann. tit. 11 § 3902 (repealed 2021). This Court has
consistently considered relevant state statutes when
determining if the grant of qualified immunity is appropriate.
See Williams, 848 F.3d at 570-71 (finding a related state statute
“bear[s] on whether Plaintiff’s due process rights were clearly
established”). See also Kane v. Barger, 902 F.3d 185, 195 (3d
Cir. 2018) (recognizing that officer’s conduct resembled the
statutory crime of indecent assault in denying qualified
immunity); Brown v. Muhlenberg Twp., 269 F.3d 205, 211-12
(3d Cir. 2001) (denying qualified immunity for officer who
shot dog after acknowledging state statute defined dogs as the
owners’ personal property). Here, the defendant prison
officials were tasked with implementing the sentences imposed
by Delaware state courts. Familiarity with the state’s
sentencing structures was therefore an integral part of
Commissioner Coupe and Warden Pierce’s responsibilities.
The state of Delaware law at the time of Clark’s stay in the
SHU provided reasonable prison officials with fair warning
that seven months in isolation—which was four months past
the limit allowed by sentencing courts in the state of
Delaware—was unlawful.

        While these sources of notice do not, in and of
themselves, clearly establish the law, they buttress the Eighth
Amendment jurisprudence invoked by Clark’s allegations.
Both Supreme Court and this Court’s precedents consider
district court cases, prison regulations, and state statutes in
determining whether officials received fair warning that their

                               27
conduct was unreasonable. Here, Clark alleged that the
JTVCC’s officials knew his prolonged stint in isolation posed
a substantial risk to his mental health but imposed the
conditions anyway, despite knowing serious pain resulted and
that such pain served no penological purpose. Established
Eighth Amendment law prohibited this alleged wanton and
gratuitous infliction of pain, and the law in conjunction with
other sources of notice warned prison officials that their
purported conduct was unlawful.

                              VI.

        Given the specific conduct alleged and the warnings of
potential misconduct provided the defendants, we conclude
further proceedings are warranted. The District Court’s grant
of qualified immunity was premature in light of the possible
Eighth Amendment violation. In so holding we are mindful
that the allegations in Clark’s complaint may be disproven
during discovery, rendering the prison officials’ conduct
appropriate. In allowing Clark’s claim to proceed we do not
“assume that state legislatures and prison officials are
insensitive to the requirements of the Constitution or to the
perplexing sociological problems of how best to achieve the
goals of the penal function in the criminal justice system.”
Rhodes, 452 U.S. at 352. To this end, we recognize it is
possible there were exigent circumstances and legitimate
penological justifications for Clark’s seven-month stint in
solitary confinement that would lead to the conclusion that no
clearly established right was violated. See Wilson, 501 U.S. at
301–02 (1991) (approving state-of-mind inquiry to allow
defense that prison officials lacked the subjective intent to
punish). Allowing the claim to proceed acknowledges that
Clark, by alleging his prolonged stay in solitary confinement
was the result of prison officials knowingly disregarding the
substantial risk of serious harm posed by the conditions and the
foreseeable harm inflicted was in no way penologically
justified, alleged the violation of a clearly established right.

      Accordingly, we will reverse the order of the District
Court dismissing this claim and remand for further
proceedings.



                              28